(2008)
In re: AQUA DOTS PRODUCTS LIABILITY LITIGATION.
MDL No. 1940.
United States Judicial Panel on Multidistrict Litigation.
April 9, 2008.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel[*]: Defendants Spin Master Ltd. and Spin Master, Inc., initially moved, pursuant to 28 U.S.C. § 1407, for coordinated or consolidated pretrial proceedings of this litigation in either the Northern District of Illinois or Eastern District of Arkansas. All responding parties agreed that centralization is appropriate and variously supported selection of either of these two districts or the Central District of California as transferee forum. At oral argument, movants and plaintiffs informed the Panel that all responding parties now agree that the Northern District of Illinois is the most appropriate transferee district for this litigation.
This litigation presently consists of seven actions listed on Schedule A and pending in six districts as follows: two actions in the Central District of California and one action each in the Eastern District of Arkansas, the Southern District of Florida, the Northern District of Illinois, the Western District of Missouri, and the Northern District of Texas.[1]
On the basis of the papers filed and hearing session held, we find that the actions in this litigation involve common questions of fact, and that centralization under Section 1407 in the Northern District of Illinois will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. All actions share factual questions relating to the (1) design and manufacture of Aqua Dots, and/or (2) the adequacy of the November 2007 voluntary recall of this product. Centralization under Section 1407 will eliminate duplicative discovery; avoid inconsistent pretrial rulings  especially on the issue of class certification; and conserve the resources of the parties, their counsel and the judiciary.
We further find that the Northern District of Illinois is an appropriate transferee district for this litigation, because (1) the Illinois district is relatively conveniently located in relation to documents and witnesses located at Spin Master Ltd.'s Canadian headquarters, and (2) all parties now agree upon centralization in this district.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Northern District of Illinois are transferred to the Northern District of Illinois and, with the consent of that court, assigned to the Honorable David H. Coar for coordinated or consolidated pretrial proceedings with the action pending there and listed on Schedule A.

SCHEDULE A
MDL No. 1940  IN RE: AQUA DOTS PRODUCTS LIABILITY LITIGATION
Eastern District of Arkansas

Donald C. Erbach, Jr., et al v. Spin Master, Ltd., et al, C.A No. 4:07-1112
Central District of California

Kim A Cosgrove v. Spin Master, Ltd, et al, C.A. No. 2:07-7544

Sandra Irene Soderstedt v. Moose Enterprise Pty Ltd., et al, C.A. No. 2:07-7546
Southern District of Florida

Simon Bertanowski et al. v. Moose Enterprise Pty Ltd, et al., C.A. No. 1:07-22941
Northern District of Illinois

Robyn Williams v. Spin Master, Ltd., C.A. No. 1:07-6387
Western District of Missouri

Michael J. Burgess v. Spin Master, Ltd., C.A. No. 3:07-5110
Northern District of Texas

Eric K. Botsch v. Spin Master, Inc., et al, C.A. No. 3:07-1948
NOTES
[*]  Judge Scirica took no part in the disposition of this matter. Another Panel member who could be a member of a putative class in this litigation has renounced his participation in this class and has participated in this Panel decision.
[1]  The Panel has been notified that two other related actions have recently been filed, one action each in the Northern District of Illinois and the Western District of Kentucky. These actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).